UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07484 Nuveen Massachusetts Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:May 31 Date of reporting period: November30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. NUVEEN INVESTMENTS ACQUIRED BY TIAA-CREF On October 1, 2014, TIAA-CREF completed its previously announced acquisition of Nuveen Investments, Inc., the parent company of your fund’s investment adviser, Nuveen Fund Advisors, LLC (“NFAL”) and the Nuveen affiliates that act as sub-advisers to the majority of the Nuveen Funds. TIAA-CREF is a national financial services organization with approximately $840 billion in assets under management as of October 1, 2014 and is a leading provider of retirement services in the academic, research, medical and cultural fields. Nuveen expects to operate as a separate subsidiary within TIAA-CREF’s asset management business. Nuveen’s existing leadership and key investment teams have remained in place following the transaction. NFAL and your fund’s sub-adviser(s) continue to manage your fund according to the same objectives and policies as before, and there have been no changes to your fund’s operations. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage 8 Common Share Information 10 Risk Considerations 12 Performance Overview and Holding Summaries 13 Shareholder Meeting Report 15 Portfolios of Investments 16 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Statement of Cash Flows 32 Financial Highlights 34 Notes to Financial Statements 37 Additional Fund Information 49 Glossary of Terms Used in this Report 50 Reinvest Automatically, Easily and Conveniently 52 Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, Over the past year, global financial markets were generally strong as stocks of many countries rose due to strengthening economies and abundant central bank support. A low and stable interest rate environment allowed the bond market to generate modest but positive returns. More recently, markets have been less certain as economic growth is strengthening in some parts of the world, but in other areas recovery has been slow or uneven at best. Despite increasing market volatility, geopolitical turmoil and concerns over rising rates, better-than-expected earnings results and economic data have supported U.S. stocks. Europe continues to face challenges as disappointing growth and inflation measures led the European Central Bank to further cut interest rates. Japan is suffering from the burden of the recent consumption tax as the government’s structural reforms continue to steadily progress. Flare-ups in hotspots, such as the ongoing Russia-Ukraine conflict and Middle East, have not yet been able to derail the markets, though that remains a possibility. With all the challenges facing the markets, accommodative monetary policy around the world has helped lessen the impact of these events. It is in such changeable markets that professional investment management is most important. Investment teams who have experienced challenging markets in the past understand how their asset class can behave in rapidly changing times. Remaining committed to their investment disciplines during these times is a critical component to achieving long-term success. In fact, many strong investment track records are established during challenging periods because experienced investment teams understand that volatile markets place a premium on companies and investment ideas that can weather the short-term volatility. By maintaining appropriate time horizons, diversification and relying on practiced investment teams, we believe that investors can achieve their long-term investment objectives. As always, I encourage you to communicate with your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. William J. Schneider Chairman of the Board January 23, 2015 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Connecticut Premium Income Municipal Fund (NTC) Nuveen Massachusetts Premium Income Municipal Fund (NMT) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio manager Michael S. Hamilton discusses key investment strategies and the six-month performance of the Nuveen Connecticut and Massachusetts Funds. Michael assumed portfolio management responsibility for these Funds in 2011. What key strategies were used to manage NTC and NMT during the six-month reporting period ended November 30, 2014? Falling long-term interest rates helped municipal bonds rally during the reporting period. Additional tailwinds came from a supportive fundamental backdrop and demand continuing to outpace supply. In this environment, bond issuers sought to take advantage of declining rates by retiring older bonds and replacing them with newer debt issued at lower rates. As a result, the Funds experienced heightened call activity during the reporting period. For NTC, we sought to increase the Fund’s duration and maintain a bias toward longer term bonds. We focused our sales on reducing exposure to credits with shorter call structures and shorter maturities. With the proceeds from called bonds and selling activity, we purchased credits with current call structures of approximately 10 years and maturities in the 16- to 30-year range. In NMT, we also continued to maintain a longer duration, but were able to buy credits where we found the most attractive values along the entire yield curve. We also bought pre-refunded bonds to keep the Fund fully invested. These purchases were funded mainly from the cash proceeds from called and matured bonds. Other additions to NMT’s portfolio included some bonds transferred in when NMT acquired Nuveen Massachusetts Dividend Advantage Municipal Fund (NMB) and Nuveen Massachusetts AMT-Free Municipal Income Fund (NGX) in June 2014. As of November 30, 2014, the Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did NTC and NMT perform during the six-month reporting period ended November 30, 2014? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide the Funds’ total returns for the six-month, one-year, five-year and ten-year periods ended November 30, 2014. Each Fund’s total returns at common share net asset value (NAV) are compared with the performance of a corresponding market index and Lipper classification averages. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s (S&P), Moody’s Investors Service, Inc. (Moody’s) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers’ ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Manager’s Comments (continued) For the six months ended November 30, 2014, the total returns at common share NAV for NTC and NMT outperformed the returns for their respective state’s S&P Municipal Bond Index as well as the S&P Municipal Bond Index. For the same period, these two Funds lagged the average return for the Lipper Other States Municipal Debt Funds Classification. Shareholders should note that the performance of the Lipper Other States classification represents the overall average of returns for funds from ten states with a wide variety of municipal market conditions, making direct comparisons less meaningful. Key management factors that influenced the Funds’ returns during this reporting period included duration and yield curve positioning, credit exposure and sector allocation. In addition, the use of regulatory leverage was an important factor affecting the performance of these Funds. Leverage is discussed in more detail later in the Fund Leverage section of this report. Municipal bonds with longer maturities outperformed those with shorter maturities, as the municipal yield curve flattened somewhat during the reporting period. The Funds had higher weightings in the longer maturity bonds than the benchmark, specifically, an overweight to durations eight years and up and an underweight to durations under eight years, which was beneficial to returns. In terms of the credit quality spectrum, lower rated municipal bonds performed better than those with higher grade ratings during this reporting period. Investors’ search for yield in the current low rate environment was a benefit to lower quality bonds, which tended to offer higher yields in exchange for higher risk. Both Funds were positioned with underweights in segments that underperformed (namely, AAA- and AA-rated credits) and overweights in segments with better relative returns (essentially, A-, BBB- and BB-rated bonds) and this positioning was generally advantageous. However, NTC’s performance was slightly biased by the structure of some of its AA-rated credits. Many of these AA-rated credits had short calls, which underperformed during the reporting period and detracted from NTC’s performance. The Funds’ sector positioning generally contributed positively to performance. NTC’s overweight to pre-refunded bonds was particularly helpful, as the Fund benefited from exposure to some refunded credits during the reporting period. Typically, pre-refunded bonds are short term bonds that tend to lag in rallying markets. And, as expected, NMT’s pre-refunded credits had flat performance during the reporting period. However, NTC held two bonds, Stamford Mill River Corridor Project and Yale-New Haven Hospital System, which were advance refunded with six-year calls, rather than the usual one to three years, which led to significant price rallies. NTC captured a large return from this price appreciation. Overweight allocations in health care and utilities were also beneficial to both Funds’ returns. Several long-term hospital and health care credits were top performers in NMT. In the utility sector, Guam Waterworks Authority Water and Waste Revenue was a particular standout for NTC and Guam Power Authority Revenue added to performance for NMT. In addition, NMT’s underweight in state general obligation bonds was favorable to performance, as the sector lagged during the reporting period. Long-dated higher education credits and a Guam Government Business Tax Revenue bond further bolstered NMT’s return. While none of the major sectors detracted from the Funds’ performance, exposure to Puerto Rico bonds had a negative impact on returns, as Puerto Rico paper underperformed the broader municipal market during the period. The Puerto Rico bonds were originally added to our portfolios to keep assets fully invested and working for the Funds’ as well as to enhance diversity, duration and credit. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). However, Puerto Rico’s continued economic weakening, escalating debt service obligations and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Following the latest rating reduction by Moody’s in July 2014, Puerto Rico general obligation debt was rated B2/BB+/BB (below investment grade) by Moody’s, S&P and Fitch, respectively, with negative outlooks. In late June 2014, Puerto Rico approved new legislation creating a judicial framework and formal process that would allow several of the commonwealth’s public corporations to restructure their public debt. As of November 2014, the Nuveen complex held $71 million in bonds backed by public corporations in Puerto Rico that could be restructured under this legislation, representing less than 0.1% of our municipal assets under management. In light of the evolving economic situation in Puerto Rico, Nuveen’s credit analysis of the commonwealth had previously considered the possibility of a default and the restructuring of public corporations and we adjusted our portfolios to prepare for such an outcome, although no such default or restructuring has occurred to date. The Nuveen complex’s entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totals 0.35% of assets under management as of November 30, 2014. 6 Nuveen Investments Overall, NTC reduced its allocation to Puerto Rico to 3.2% by the end of the period from 4.1% at the beginning of the period. The remaining Puerto Rico exposure was held in credits with structures that we consider attractive. NMT began the period with exposure of 2.4% and ended the reporting period at 0.7%, composed of an escrowed-to-maturity bond (backed by U.S. Treasuries) and a University of the Sacred Heart project bond. FUND REORGANIZATIONS Effective before the opening of business on June 9, 2014, certain Massachusetts Funds (the Target Funds) were reorganized into a larger Massachusetts Fund included in this report (the Acquiring Fund) as follows: The reorganizations are as follows: Target Funds Symbol Acquiring Fund Symbol • Nuveen Massachusetts Dividend NMB Nuveen Massachusetts Premium NMT Advantage Municipal Fund Income Municipal Fund • Nuveen Massachusetts AMT-Free NGX Municipal Income Fund See Notes to Financial Statements, Note 1 – General Information and Significant Accounting Policies, Fund Reorganizations for further information. Nuveen Investments 7 Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds’ use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund’s net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of these Funds over this reporting period. As of November 30, 2014, the Funds’ percentages of leverage are as shown in the accompanying table. NTC NMT Effective Leverage* 38.18% 36.95% Regulatory Leverage* 33.42% 34.78% * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. 8 Nuveen Investments THE FUNDS’ REGULATORY LEVERAGE As of November 30, 2014, the Funds have issued and outstanding Variable Rate MuniFund Term Preferred (VMTP) Shares as shown in the accompanying table. VMTP Shares Shares Issued at Series Liquidation Value NTC $ NMT $ During the current reporting period, NMT refinanced all of its MuniFund Term Preferred (MTP) Shares with the proceeds from newly issued VMTP Shares. Refer to Notes to Financial Statements, Note 1— General Information and Significant Accounting Policies for further details on MTP and VMTP Shares and each Fund’s respective transactions. Nuveen Investments 9 Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds’ distributions is current as of November 30, 2014. Each Fund’s distribution levels may vary over time based on each Fund’s investment activity and portfolio investments value changes. During the current reporting period, each Fund’s monthly distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NTC NMT June 2014* $ $ July August September October November 2014 Market Yield** % % Taxable-Equivalent Yield** % % * In connection with NMT’s reorganization, the Fund declared a dividend of $0.0147 per common share with an ex-dividend date of June 4, 2014, payable on July 1, 2014 and a dividend of $0.0408 per common share with an ex-dividend date of June 17, 2014, payable on July 1, 2014. ** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.3% and 31.7% for Connecticut and Massachusetts, respectively. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield would be lower. Both Funds in this report seeks to pay regular monthly dividends out of their net investment income at a rate that reflects their past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund’s net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of November 30, 2014, all the Funds in this report had positive UNII balances, based upon our best estimate, for tax purposes and positive UNII balances for financial reporting purposes. All monthly dividends paid by the Funds during the six months ended November 30, 2014 were paid from net investment income. If a portion of a Fund’s monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, the Funds’ shareholders would have received a notice to that effect. The composition and per share amounts of each Fund’s monthly dividends for the reporting period are presented in the Statement of Changes in 10 Nuveen Investments Net Assets and Financial Highlights, respectively (for reporting purposes) and in Note 6 — Income Tax Information within the accompany Notes to Financial Statements (for income tax purposes), later in this report. COMMON SHARE REPURCHASES During August 2014, the Funds’ Board of Trustees reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of November 30, 2014, and since the inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired common shares as shown in the accompanying table. NTC NMT Common Shares Cumulatively Repurchased and Retired — Common Shares Authorized for Repurchase During the current reporting period, the Funds repurchased and retired their common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NTC NMT Common Shares Repurchased and Retired — Weighted Average Price per Common Share Repurchased and Retired $ — Weighted Average Discount per Common Share Repurchased and Retired % — OTHER COMMON SHARE INFORMATION As of November 30, 2014, and during the current reporting period, the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NTC NMT Common Share NAV $ $ Common Share Price $ $ Premium/(Discount) to NAV )% )% 6-Month Average Premium/(Discount) to NAV )% )% Nuveen Investments 11 Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Price and Market Risk. An investment in shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in shares represents an indirect investment in the municipal securities owned by the Funds, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Certain aspects of the recently adopted Volcker Rule may limit the availability of tender option bonds, which are used by the Funds for leveraging and duration management purposes. The effects of this new Rule, expected to take effect in mid-2015, may make it more difficult for a Fund to maintain current or desired levels of leverage and may cause the Fund to incur additional expenses to maintain its leverage. Municipal Bond Market Liquidity Risk. Inventories of municipal bonds held by brokers and dealers have decreased in recent years, lessening their ability to make a market in these securities. This reduction in market making capacity has the potential to decrease a Fund’s ability to buy or sell bonds, and increase bond price volatility and trading costs, particularly during periods of economic or market stress. In addition, recent federal banking regulations may cause certain dealers to reduce their inventories of municipal bonds, which may further decrease a Fund’s ability to buy or sell bonds. As a result, the Fund may be forced to accept a lower price to sell a security, to sell other securities to raise cash, or to give up an investment opportunity, any of which could have a negative effect on performance. If the Fund needed to sell large blocks of bonds, those sales could further reduce the bonds’ prices and hurt performance. 12 Nuveen Investments NTC Nuveen Connecticut Premium Income Municipal Fund Performance Overview and Holding Summaries as of November 30, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2014 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NTC at Common Share NAV 3.82% 12.63% 5.50% 4.88% NTC at Common Share Price 2.10% 14.80% 3.47% 3.28% S&P Municipal Bond Connecticut Index 1.20% 5.21% 3.73% 3.97% S&P Municipal Bond Index 2.35% 8.35% 5.34% 4.84% Lipper Other States Municipal Debt Funds Classification Average 4.03% 14.92% 7.23% 5.58% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 159.3% Floating Rate Obligations (9.2)% VMTP Shares, at Liquidation Value (50.2)% Other Assets Less Liabilities 0.1% Portfolio Composition (% of total investments) Education and Civic Organizations 21.3% Health Care 21.0% Tax Obligation/Limited 17.8% Tax Obligation/General 14.1% Water and Sewer 8.6% Utilities 5.8% U.S. Guaranteed 5.7% Other 5.7% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 16.9% AA 49.7% A 18.9% BBB 4.9% BB or Lower 1.7% N/R (not rated) 7.9% Nuveen Investments 13 NMT Nuveen Massachusetts Premium Income Municipal Fund Performance Overview and Holding Summaries as of November 30, 2014 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of November 30, 2014 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NMT at Common Share NAV 3.68% 13.49% 6.30% 5.38% NMT at Common Share Price 0.93% 13.90% 4.64% 3.30% S&P Municipal Bond Massachusetts Index 2.05% 7.45% 4.72% 4.82% S&P Municipal Bond Index 2.35% 8.35% 5.34% 4.84% Lipper Other States Municipal Debt Funds Classification Average 4.03% 14.92% 7.23% 5.58% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Municipal Bonds 151.1% VMTP Shares, at Liquidation Value (53.3)% Other Assets Less Liabilities 2.2% Portfolio Composition (% of total investments) Education and Civic Organizations 23.6% Health Care 21.7% Tax Obligation/Limited 14.2% Tax Obligation/General 10.4% U.S. Guaranteed 8.7% Transportation 4.9% Water and Sewer 4.7% Other 11.8% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 12.5% AA 48.9% A 23.2% BBB 8.3% BB or Lower 3.4% N/R (not rated) 3.7% 14 Nuveen Investments Shareholder Meeting Report A special meeting of shareholders was held in the offices of Nuveen Investments on August 5, 2014 for NTC; at this meeting the shareholders were asked to vote to approve a new investment management agreement, to approve new sub-advisory agreements and to elect Board Members. The annual meeting of shareholders for NMT was held in the offices of Nuveen Investments on September 11, 2014; at this meeting the shareholders were asked to vote to approve a new investment management agreement, to approve a new sub-advisory agreement and to elect Board Members. NTC NMT Common and Common and Preferred shares Preferred shares voting together voting together Preferred as a class as a class Shares To approve a new investment management agreement For — Against — Abstain — Broker Non-Votes — Total — To approve a new sub-advisory agreement For — Against — Abstain — Broker Non-Votes — Total — Approval of the Board Members was reached as follows: William Adams IV For — Withhold — Total — William C. Hunter For — — Withhold — — — Total — — David J. Kundert For — — Withhold — — Total — — John K. Nelson For — Withhold — Total — William J. Schneider For — — Withhold — — — Total — — Thomas S. Schreier, Jr. For — — Withhold — — Total — — Terence J. Toth For — — Withhold — — Total — — Nuveen Investments 15 NTC Nuveen Connecticut Premium Income Municipal Fund Portfolio of Investments November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 159.3% (100.0% of Total Investments) MUNICIPAL BONDS – 159.3% (100.0% of Total Investments) Consumer Staples – 1.6% (1.0% of Total Investments) $ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 5/15 at 100.00 BBB+ $ Education and Civic Organizations – 33.9% (21.3% of Total Investments) Connecticut Health and Education Facilities Authority, Revenue Bonds, Connecticut College, Series 2007G, 4.500%, 7/01/37 – NPFG Insured 7/17 at 100.00 AA– Connecticut Health and Education Facilities Authority, Revenue Bonds, Connecticut College, Series 2011H, 5.000%, 7/01/41 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate School, Series 2007A, 5.000%, 7/01/27 – RAAI Insured 7/17 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, Series 2010-O: 5.000%, 7/01/35 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, Series 2005F: 5.250%, 7/01/18 – AMBAC Insured No Opt. Call A2 5.250%, 7/01/19 – AMBAC Insured No Opt. Call A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Norwich Free Academy, Series 2013B, 4.000%, 7/01/34 7/23 at 100.00 A1 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, Series 2006H, 5.000%, 7/01/36 – AMBAC Insured 7/16 at 100.00 A– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, Series 2007-I, 5.000%, 7/01/25 – NPFG Insured 7/17 at 100.00 AA– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart University, Series 2011G: 5.125%, 7/01/26 7/21 at 100.00 BBB+ 5.625%, 7/01/41 7/21 at 100.00 BBB+ Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart University, Series 2012H: 5.000%, 7/01/26 – AGM Insured 7/22 at 100.00 AA 5.000%, 7/01/28 – AGM Insured 7/22 at 100.00 AA Connecticut Health and Educational Facilities Authority, Revenue Bonds, The Loomis Chaffee School Issue, Series 2011-I: 5.000%, 7/01/23 – AGM Insured 7/21 at 100.00 A2 5.000%, 7/01/24 – AGM Insured 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of Hartford, Series 2006G, 5.250%, 7/01/36 – RAAI Insured 7/16 at 100.00 BBB– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, Series 2010G, 5.000%, 7/01/35 7/20 at 100.00 AA Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 2007Z-1, 5.000%, 7/01/42 (UB) 7/16 at 100.00 AAA Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 2007Z-3, 5.050%, 7/01/42 (UB) (4) 7/17 at 100.00 AAA Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut State University System, Series 2013N, 5.000%, 11/01/31 11/23 at 100.00 AA University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2010A, 5.000%, 11/15/27 11/19 at 100.00 Aa2 University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2012A, 5.000%, 11/15/29 No Opt. Call Aa2 Total Education and Civic Organizations 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 33.5% (21.0% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, Series 2002B: $ 5.500%, 7/01/21 – RAAI Insured 1/15 at 100.00 N/R $ 5.500%, 7/01/32 – RAAI Insured 1/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut Health Network, Series 2000A: 20 6.125%, 7/01/20 – RAAI Insured 1/15 at 100.00 N/R 6.000%, 7/01/25 – RAAI Insured 1/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut Health Network, Series 2005, 5.000%, 7/01/25 – RAAI Insured 7/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: 5.000%, 7/01/15 – RAAI Insured No Opt. Call N/R 5.000%, 7/01/20 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/23 – RAAI Insured 7/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford Healthcare, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 A Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hartford Healthcare, Series 2014E, 5.000%, 7/01/42 No Opt. Call A Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special Care, Series 2007C: 5.250%, 7/01/32 – RAAI Insured 7/17 at 100.00 BBB– 5.250%, 7/01/37 – RAAI Insured 7/17 at 100.00 BBB– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Lawrence and Memorial Hospitals, Series 2011F, 5.000%, 7/01/36 7/21 at 100.00 A Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, Series 2006, 5.000%, 7/01/32 – AGM Insured 7/16 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, Series 2011N: 5.000%, 7/01/25 7/21 at 100.00 A2 5.000%, 7/01/26 7/21 at 100.00 A2 5.000%, 7/01/27 7/21 at 100.00 A2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, Series 2010-I, 5.000%, 7/01/30 7/20 at 100.00 A Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, Series 2012J, 5.000%, 7/01/42 7/22 at 100.00 A Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut Health, Series 2011M, 5.375%, 7/01/41 7/21 at 100.00 A Connecticut Health and Educational Facilities Authority, Revenue Bonds, Western Connecticut Health, Series 2011N, 5.000%, 7/01/29 7/21 at 100.00 A Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven Health Issue, Series 2014E: 5.000%, 7/01/32 7/24 at 100.00 Aa3 5.000%, 7/01/33 7/24 at 100.00 Aa3 5.000%, 7/01/34 7/24 at 100.00 Aa3 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Ascension Health Series 2010A, 5.000%, 11/15/40 11/19 at 100.00 AA+ Connecticut Health and Educational Facilities Authority, Revenue Bonds, Catholic Health East Series 2010, 4.750%, 11/15/29 11/20 at 100.00 Aa2 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Danbury Hospital, Series 2006H, 4.500%, 7/01/33 – AMBAC Insured 1/16 at 100.00 A Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 2/21 at 100.00 Aa2 Total Health Care Nuveen Investments 17 NTC Nuveen Connecticut Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 3.3% (2.1% of Total Investments) $ Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006-A1, 4.800%, 11/15/31 (Alternative Minimum Tax) 11/15 at 100.00 AAA $ Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 4.650%, 11/15/27 5/16 at 100.00 AAA Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, Series 2010-A2: 4.500%, 11/15/30 11/19 at 100.00 AAA 4.750%, 11/15/35 11/19 at 100.00 AAA Total Housing/Single Family Long-Term Care – 3.0% (1.9% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Duncaster, Inc., Series 2014A, 5.000%, 8/01/44 8/24 at 100.00 N/R Connecticut Housing Finance Authority, Special Needs Housing Mortgage Finance Program Special Obligation Bonds, Series 2002SNH-1: 5.000%, 6/15/22 – AMBAC Insured 12/14 at 100.00 N/R 5.000%, 6/15/32 – AMBAC Insured 12/14 at 100.00 N/R Connecticut Housing Finance Authority, State Supported Special Obligation Bonds, Refunding Series 2010-16, 5.000%, 6/15/30 6/20 at 100.00 AA Connecticut State Development Authority, Health Facilities Revenue Bonds, Alzheimer’s Resource Center of Connecticut, Inc., Series 2007, 5.500%, 8/15/27 8/17 at 100.00 N/R Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 7.625%, 1/01/30 1/20 at 100.00 N/R Total Long-Term Care Tax Obligation/General – 22.5% (14.1% of Total Investments) Bridgeport, Connecticut, General Obligation Bonds, Series 2014A: 5.000%, 7/01/32 – AGM Insured 7/24 at 100.00 AA 5.000%, 7/01/34 – AGM Insured 7/24 at 100.00 AA Connecticut State, General Obligation Bonds, Refunding Series 2012E: 5.000%, 9/15/30 9/22 at 100.00 AA 5.000%, 9/15/32 9/22 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006E, 5.000%, 12/15/20 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2011D: 5.000%, 11/01/18 No Opt. Call AA 5.000%, 11/01/31 11/21 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2014A, 5.000%, 3/01/31 3/24 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2014F, 5.000%, 11/15/34 (WI/DD, Settling 12/10/14) 11/24 at 100.00 AA Hartford, Connecticut, General Obligation Bonds, Refunding Series 2013A, 5.000%, 4/01/31 4/23 at 100.00 AA– Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 – AGC Insured 8/19 at 100.00 AA Hartford, Connecticut, General Obligation Bonds, Series 2013B, 5.000%, 4/01/33 4/23 at 100.00 AA– New Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 11/01/17 – AMBAC Insured 11/16 at 100.00 A3 New Haven, Connecticut, General Obligation Bonds, Series 2014A, 5.000%, 8/01/33 – AGM Insured 8/24 at 100.00 AA North Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 7/15/24 No Opt. Call Aa1 Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 5.000%, 8/01/36 8/21 at 100.00 AA+ Regional School District 16, Beacon Falls and Prospect, Connecticut, General Obligation Bonds, Series 2003, 5.000%, 3/15/16 – AMBAC Insured 3/15 at 100.00 A1 Southington, Connecticut, General Obligation Bonds, Lot A Series 2014, 4.000%, 1/15/19 No Opt. Call AA+ Stamford, Connecticut, General Obligation Bonds, Refunding Series 2014, 3.000%, 8/15/22 8/21 at 100.00 AAA 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) Suffield, Connecticut, General Obligation Bonds, Series 2005: $ 5.000%, 6/15/17 No Opt. Call AA+ $ 5.000%, 6/15/19 No Opt. Call AA+ 5.000%, 6/15/21 No Opt. Call AA+ Total Tax Obligation/General Tax Obligation/Limited – 28.3% (17.8% of Total Investments) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue Bonds, Series 2006F: 5.000%, 7/01/31 – AGC Insured 7/16 at 100.00 AA 5.000%, 7/01/36 – AGC Insured 7/16 at 100.00 AA Connecticut State, Special Tax Obligation Transportation Infrastructure Bonds, Series 2007A, 5.000%, 8/01/27 – AMBAC Insured 8/17 at 100.00 AA Connecticut State, Special Tax Obligation Transportation Infrastructure Purposes Bonds, Series 2012A, 5.000%, 1/01/33 No Opt. Call AA Connecticut State, Special Tax Obligation Transportation Infrastructure Purposes Bonds, Series 2013A, 5.000%, 10/01/33 10/23 at 100.00 AA Connecticut, Certificates of Participation, Juvenile Training School, Series 2001: 5.000%, 12/15/20 12/14 at 100.00 AA– 5.000%, 12/15/30 12/14 at 100.00 AA– Connecticut, Special Tax Obligation Bonds, Transportation Infrastructure Purposes, Series 2014A, 5.000%, 9/01/33 9/24 at 100.00 AA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 4/20 at 100.00 N/R Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 2/15 at 100.00 AA Puerto Rico Municipal Finance Agency, Series 2005C, 5.000%, 8/01/16 – AGM Insured 8/15 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2006A: 5.000%, 2/15/19 – FGIC Insured 2/16 at 100.00 AA 5.000%, 2/15/23 – FGIC Insured 2/16 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2013A: 5.000%, 8/15/20 No Opt. Call AA 5.000%, 8/15/32 8/23 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2014A, 5.000%, 2/15/31 2/24 at 100.00 AA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A: 5.000%, 10/01/32 No Opt. Call BBB+ 5.000%, 10/01/32 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Total Tax Obligation/Limited Transportation – 1.2% (0.7% of Total Investments) New Haven, Connecticut, Revenue Refunding Bonds, Air Rights Parking Facility, Series 2002, 5.375%, 12/01/15 – AMBAC Insured No Opt. Call N/R U.S. Guaranteed – 9.0% (5.7% of Total Investments) (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, Series 2007A: 5.000%, 7/01/30 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 N/R (5) 5.000%, 7/01/37 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 N/R (5) Nuveen Investments 19 NTC Nuveen Connecticut Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ Connecticut Health and Educational Facilities Authority, Revenue Bonds, William W. Backus Hospital, Series 2005F, 5.125%, 7/01/35 (Pre-refunded 7/01/18) – AGM Insured 7/18 at 100.00 AA (5) $ Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven Hospital, Series 2006J-1, 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 Aa3 (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven Hospital, Series 2010M, 5.500%, 7/01/40 (Pre-refunded 7/01/20) 7/20 at 100.00 Aa3 (5) Connecticut State, General Obligation Bonds, Series 2006C, 5.000%, 6/01/23 (Pre-refunded 6/01/16) – AGM Insured 6/16 at 100.00 AA (5) Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A, 5.000%, 8/15/35 (Pre-refunded 11/15/15) – NPFG Insured 11/15 at 100.00 AA– (5) 40 New Haven, Connecticut, General Obligation Bonds, Series 2002A, 5.250%, 11/01/17 – AMBAC Insured (ETM) 5/15 at 100.00 A3 (5) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, 5.125%, 6/01/24 – AMBAC Insured (ETM) No Opt. Call Aaa Stamford, Connecticut, Special Obligation Revenue Bonds, Mill River Corridor Project, Series 2011aA, 7.000%, 4/01/41 (Pre-refunded 4/01/21) 4/21 at 100.00 N/R (5) Total U.S. Guaranteed Utilities – 9.3% (5.8% of Total Investments) Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) 9/17 at 100.00 N/R Connecticut Municipal Electric Energy Cooperative, Power Supply System Revenue Bonds, Tender Option Bond Trust 1164: 17.277%, 1/01/32 (IF) (4) 1/23 at 100.00 Aa3 17.116%, 1/01/38 (IF) (4) 1/23 at 100.00 Aa3 Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of Southeastern Connecticut LP, Series 1998A-II, 5.500%, 11/15/15 (Alternative Minimum Tax) 12/14 at 100.00 Ba1 Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of Southeastern Connecticut LP, Series 1998A-I, 5.500%, 11/15/15 (Alternative Minimum Tax) 12/14 at 100.00 Ba1 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue Bonds, Series 2012A: 5.000%, 1/01/31 1/22 at 100.00 Aa3 5.000%, 1/01/32 1/22 at 100.00 Aa3 5.000%, 1/01/42 1/22 at 100.00 Aa3 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/15 (Alternative Minimum Tax) No Opt. Call A– 5.500%, 1/01/20 (Alternative Minimum Tax) 1/15 at 100.00 A– Total Utilities Water and Sewer – 13.7% (8.6% of Total Investments) Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Refunding Series 2014B: 5.000%, 8/15/30 8/24 at 100.00 A+ 5.000%, 8/15/31 8/24 at 100.00 A+ 5.000%, 8/15/32 8/24 at 100.00 A+ 55 Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A, 5.000%, 8/15/35 – NPFG Insured 11/15 at 100.00 AA– Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 5.625%, 7/01/40 7/20 at 100.00 A– Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Green Bond Series 2014A, 5.000%, 11/01/42 11/24 at 100.00 AA 20 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) Hartford County Metropolitan District, Connecticut, Clean Water Project Revenue Bonds, Series 2013A: $ 5.000%, 4/01/36 4/22 at 100.00 AA $ 5.000%, 4/01/39 4/22 at 100.00 AA South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twentieth Series, 2007A, 5.000%, 8/01/30 – NPFG Insured 8/16 at 100.00 AA– South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twentieth-Sixth Series, 2011, 5.000%, 8/01/41 8/21 at 100.00 Aa3 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twenty-Seventh Series 2012, 5.000%, 8/01/33 No Opt. Call Aa3 Stamford, Connecticut, Water Pollution Control System and Facility Revenue Bonds, Series 2013A, 5.250%, 8/15/43 8/23 at 100.00 AA+ Total Water and Sewer $ Total Long-Term Investments (cost $317,810,650) Floating Rate Obligations – (9.2)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (50.2)% (6) ) Other Assets Less Liabilities – 0.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates.Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.5%. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 21 NMT Nuveen Massachusetts Premium Income Municipal Fund Portfolio of Investments November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 151.1% (100.0% of Total Investments) MUNICIPAL BONDS – 151.1% (100.0% of Total Investments) Consumer Discretionary – 1.1% (0.7% of Total Investments) $ Boston Industrial Development Financing Authority, Massachusetts, Senior Revenue Bonds, Crosstown Center Project, Series 2002, 6.500%, 9/01/35 (Alternative Minimum Tax) (4) 3/15 at 100.00 Caa3 $ Education and Civic Organizations – 35.6% (23.6% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Tender Option Bond Trust 1163: 17.105%, 10/01/48 (IF) (5) 10/23 at 100.00 A1 17.005%, 10/01/48 (IF) (5) 10/23 at 100.00 A1 Massachusetts Development Finance Agency Revenue Bonds, Lesley University Issue Series B-1 and B-2, 5.250%, 7/01/33 – AGM Insured 7/21 at 100.00 AA Massachusetts Development Finance Agency, Revenue Bonds, Boston College Issue, Series 2013S, 5.000%, 7/01/38 7/23 at 100.00 AA– Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2005T-1, 5.000%, 10/01/39 – AMBAC Insured 10/15 at 100.00 A1 Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2009V-1, 5.000%, 10/01/29 10/19 at 100.00 A1 Massachusetts Development Finance Agency, Revenue Bonds, Draper Laboratory, Series 2008, 5.875%, 9/01/30 9/18 at 100.00 Aa3 Massachusetts Development Finance Agency, Revenue Bonds, Emerson College, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 BBB+ Massachusetts Development Finance Agency, Revenue Bonds, Northeastern University, Series 2012, 5.000%, 10/01/31 No Opt. Call A2 Massachusetts Development Finance Agency, Revenue Bonds, Northeastern University, Series 2014A: 5.000%, 3/01/39 3/24 at 100.00 A2 5.000%, 3/01/44 3/24 at 100.00 A2 Massachusetts Development Finance Agency, Revenue Bonds, Simmons College, Series 2013J, 5.250%, 10/01/39 No Opt. Call BBB+ Massachusetts Development Finance Agency, Revenue Bonds, Sterling and Francine Clark Art Institute, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 AA Massachusetts Development Finance Agency, Revenue Bonds, The Broad Institute, Series 2011A, 5.250%, 4/01/37 4/21 at 100.00 AA– Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, Series 2007, 5.000%, 9/01/37 – NPFG Insured 9/17 at 100.00 AA– Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, Series 2012, 5.000%, 9/01/50 9/22 at 100.00 A+ Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, Series 2002A, 5.750%, 1/01/42 – AMBAC Insured No Opt. Call A Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, Series 2008A, 5.000%, 1/01/42 – AGC Insured 1/18 at 100.00 AA Massachusetts Development Finance Authority, Revenue Refunding Bonds, Boston University, Series 1999P: 6.000%, 5/15/29 No Opt. Call A1 6.000%, 5/15/59 5/29 at 105.00 A1 35 Massachusetts Educational Finance Authority, Educational Loan Revenue Bonds, Series 2001E, 5.300%, 1/01/16 – AMBAC Insured (Alternative Minimum Tax) 1/15 at 100.00 AA Massachusetts Educational Financing Authority, Education Loan Revenue Bonds, Series 2008H, 6.350%, 1/01/30 – AGC Insured (Alternative Minimum Tax) 1/18 at 100.00 AA 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Massachusetts Educational Financing Authority, Educational Loan Revenue, Series 2011J, 5.625%, 7/01/33 (Alternative Minimum Tax) 7/21 at 100.00 AA $ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northeastern University, Series 2010A, 4.875%, 10/01/35 10/20 at 100.00 A2 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Springfield College, Series 2010, 5.500%, 10/15/31 10/19 at 100.00 Baa1 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Tufts University, Series 2008O, 5.375%, 8/15/38 8/18 at 100.00 Aa2 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Wheaton College Issues, Series 2010F, 5.000%, 1/01/41 1/20 at 100.00 A2 75 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Williams College, Series 2007L, 5.000%, 7/01/31 7/16 at 100.00 AA+ Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk University Issue, Series 2009A, 5.750%, 7/01/39 7/19 at 100.00 BBB Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Fin Authority, Higher Ed Rev and Rev Refunding Bonds, University of the Sacred Heart Project, Series 2012, 5.000%, 10/01/42 No Opt. Call BBB University of Massachusetts Building Authority, Senior Lien Project Revenue Bonds, Series 2009-1, 5.000%, 5/01/39 No Opt. Call Aa2 Total Education and Civic Organizations Health Care – 32.7% (21.7% of Total Investments) Massachusetts Development Finance Agency Revenue Bonds, Baystate Medical Center Issue, Series 2014N, 5.000%, 7/01/44 7/24 at 100.00 A+ Massachusetts Development Finance Agency Revenue Bonds, Children’s Hospital Issue, Series 2014P, 5.000%, 10/01/46 10/24 at 100.00 AA Massachusetts Development Finance Agency, Hospital Revenue Bonds, Cape Cod Healthcare Obligated Group, Series 2013, 5.250%, 11/15/41 11/23 at 100.00 A– Massachusetts Development Finance Agency, Revenue Bonds, Berkshire Health Systems, Series 2012G: 5.000%, 10/01/29 10/21 at 100.00 A– 5.000%, 10/01/31 10/21 at 100.00 A– Massachusetts Development Finance Agency, Revenue Bonds, Covenant Health System Obligated Group, Series 2012, 5.000%, 7/01/31 7/22 at 100.00 A Massachusetts Development Finance Agency, Revenue Bonds, Milford Regional Medical Center Issue, Series 2014F, 5.750%, 7/15/43 7/23 at 100.00 BBB– Massachusetts Development Finance Agency, Revenue Bonds, Northern Berkshire Community Services Inc., Series 2012A, 6.000%, 2/15/43 (6), (7) 1/15 at 103.00 D Massachusetts Development Finance Agency, Revenue Bonds, Northern Berkshire Community Services Inc., Series 2012B, 0.000%, 2/15/43 (6), (7) 1/15 at 16.59 D Massachusetts Development Finance Agency, Revenue Bonds, Northern Berkshire Community Services Inc., Series 2012C, 0.000%, 2/15/43 (6), (7) 1/15 at 103.00 D Massachusetts Development Finance Agency, Revenue Bonds, Partners HealthCare System, Series 2011K-6, 5.375%, 7/01/41 7/20 at 100.00 AA Massachusetts Development Finance Agency, Revenue Bonds, Partners HealthCare System, Series 2012L, 5.000%, 7/01/36 7/21 at 100.00 AA Massachusetts Development Finance Agency, Revenue Bonds, Southcoast Health System Obligated Group Issue, Series 2013F, 5.000%, 7/01/37 7/23 at 100.00 A Massachusetts Development Finance Agency, Revenue Bonds, The Lowell General Hospital, Series 2013G: 5.000%, 7/01/37 7/23 at 100.00 BBB+ 5.000%, 7/01/44 7/23 at 100.00 BBB+ Nuveen Investments 23 NMT Nuveen Massachusetts Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Massachusetts Development Finance Agency, Revenue Bonds, UMass Memorial Health, Series 2011H, 5.500%, 7/01/31 7/21 at 100.00 BBB+ $ Massachusetts Health and Educational Facilities Authority Revenue Bonds, Quincy Medical Center Issue, Series 2008A, 6.500%, 1/15/38 (7) 1/18 at 100.00 N/R Massachusetts Health and Educational Facilities Authority, Partners HealthCare System Inc., Series 2007G, 5.000%, 7/01/32 7/17 at 100.00 AA Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Baystate Medical Center, Series 2009I, 5.750%, 7/01/36 7/19 at 100.00 A+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Healthcare Obligated Group, Series 2004D, 5.125%, 11/15/35 – AGC Insured 11/19 at 100.00 AA Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., Series B1 Capital Asset Program Converted June 13,2008: 5.375%, 2/01/26 – NPFG Insured 8/18 at 100.00 AA– 5.375%, 2/01/27 – NPFG Insured 8/18 at 100.00 AA– 5.375%, 2/01/28 – NPFG Insured 8/18 at 100.00 AA– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., Series B2, Capital Asset Program, Converted June 9, 2009: 5.375%, 2/01/27 – NPFG Insured 8/18 at 100.00 AA– 5.375%, 2/01/28 – NPFG Insured 8/18 at 100.00 AA– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Children’s Hospital, Series 2009M, 5.500%, 12/01/39 12/19 at 100.00 AA Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Dana-Farber Cancer Institute, Series 2008K, 5.000%, 12/01/37 12/18 at 100.00 A1 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Emerson Hospital, Series 2005E: 5.000%, 8/15/25 – RAAI Insured 8/15 at 100.00 N/R 5.000%, 8/15/35 – RAAI Insured 8/15 at 100.00 N/R Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Clinic Medical Center, Series 2005C, 5.000%, 8/15/21 – FGIC Insured 8/15 at 100.00 AA– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Medical Center, Series 2007D, 5.250%, 8/15/28 8/17 at 100.00 A+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milford Regional Medical Center, Series 2007E, 5.000%, 7/15/32 7/17 at 100.00 BBB– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital Project, Series 2005D, 5.250%, 7/01/30 7/15 at 100.00 BB+ Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial Health Care, Series 2005D, 5.000%, 7/01/33 7/15 at 100.00 BBB+ Total Health Care Housing/Multifamily – 5.2% (3.4% of Total Investments) Boston Housing Authority, Massachusetts, Capital Program Revenue Bonds, Series 2008, 5.000%, 4/01/20 – AGM Insured 4/18 at 100.00 AA Massachusetts Development Finance Authority, Multifamily Housing Revenue Bonds, Emerson Manor Project, Series 2007, 4.800%, 7/20/48 7/17 at 100.00 BB Massachusetts Housing Finance Agency, Housing Bonds, Series 2003H, 5.125%, 6/01/43 12/14 at 100.00 AA– Somerville Housing Authority, Massachusetts, GNMA Collateralized Mortgage Revenue Bonds, Clarendon Hill Towers, Series 2002, 5.200%, 11/20/22 5/15 at 100.00 N/R Total Housing/Multifamily Housing/Single Family – 1.6% (1.0% of Total Investments) Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2006-126, 4.625%, 6/01/32 (Alternative Minimum Tax) 6/16 at 100.00 AA 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Industrials – 2.2% (1.4% of Total Investments) Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: $ 5.125%, 8/01/28 – NPFG Insured 2/15 at 100.00 AA– $ 5.125%, 2/01/34 – NPFG Insured 2/15 at 100.00 AA– Total Industrials Long-Term Care – 3.8% (2.5% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Carleton-Willard Village, Series 2010, 5.625%, 12/01/30 12/19 at 100.00 A– Massachusetts Development Finance Agency, Revenue Bonds, Loomis Communities, Series 2013A, 5.250%, 1/01/26 1/23 at 100.00 BBB– Massachusetts Development Finance Agency, Revenue Bonds, North Hill Communities Issue, Series 2013A, 6.250%, 11/15/28 11/23 at 100.00 N/R Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 5.250%, 10/01/26 4/15 at 101.00 N/R Massachusetts Development Finance Authority, First Mortgage Revenue Bonds, Berkshire Retirement Community – Edgecombe Project, Series 2001A, 6.750%, 7/01/21 1/15 at 100.00 BBB Massachusetts Industrial Finance Agency, First Mortgage Revenue Bonds, Berkshire Retirement Community, Series 1994B, 4.750%, 7/01/17 1/15 at 100.00 BBB Total Long-Term Care Tax Obligation/General – 15.7% (10.4% of Total Investments) Boston, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 1/15 at 100.00 AAA Hampden-Wilbraham Regional School District, Hampden County, Massachusetts, General Obligation Bonds, Series 2011, 5.000%, 2/15/41 2/21 at 100.00 Aa3 Hudson, Massachusetts, General Obligation Bonds, Municipal Purpose Loan Series 2011, 5.000%, 2/15/32 2/20 at 100.00 AA Massachusetts Bay Transportation Authority, General Obligation Transportation System Bonds, Series 1991A, 7.000%, 3/01/21 No Opt. Call AA+ Massachusetts State, General Obligation Bonds, Consolidated Loan, Refunding Series 2014C, 5.000%, 8/01/22 No Opt. Call AA+ Massachusetts State, General Obligation Bonds, Consolidated Loan, Series 2004B, 5.250%,8/01/21 – AGM Insured No Opt. Call AA+ Newburyport, Massachusetts, General Obligation Bonds, Municipal Purpose Loan Series 2013, 4.000%, 1/15/30 1/23 at 100.00 AA+ North Attleborough, Massachusetts, General Obligation Bonds, Series 2004, 5.000%, 7/15/15 – FGIC Insured 1/15 at 101.00 Aa2 North Reading, Massachusetts, General Obligation Bonds, Series 2012, 5.000%, 5/15/35 – AMBAC Insured 5/22 at 100.00 Aa2 Norwell, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 11/15/20 – FGIC Insured No Opt. Call AAA Quincy, Massachusetts, General Obligation Bonds, Series 2011: 5.125%, 12/01/33 12/20 at 100.00 Aa2 5.250%, 12/01/38 12/20 at 100.00 Aa2 Worcester, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 7/01/19 – FGIC Insured 7/15 at 100.00 AA– Total Tax Obligation/General Tax Obligation/Limited – 21.4% (14.2% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Nuveen Investments 25 NMT Nuveen Massachusetts Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Government of Guam, Business Privilege Tax Bonds, Series 2012B-1: $ 5.000%, 1/01/37 1/22 at 100.00 A $ 5.000%, 1/01/42 1/22 at 100.00 A Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Refunding Series 2014, 5.000%, 5/01/33 – BAM Insured 11/24 at 100.00 AA Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2002, 5.000%, 5/01/32 – AMBAC Insured 1/15 at 100.00 A– Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2012A, 5.000%, 7/01/41 7/22 at 100.00 AAA Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Refunding Senior Lien Series 2004C, 5.250%, 7/01/21 No Opt. Call AAA Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2006C, 5.000%, 7/01/26 7/18 at 100.00 AAA Massachusetts College Building Authority, Project Revenue Bonds, Series 2008A, 5.000%, 5/01/33 – AGC Insured 5/18 at 100.00 AA Massachusetts College Building Authority, Project Revenue Refunding Bonds, Series 2003B, 5.375%, 5/01/23 – SYNCORA GTY Insured No Opt. Call Aa2 Massachusetts College Building Authority, Revenue Bonds, Refunding Series 2012B, 5.000%, 5/01/37 5/22 at 100.00 AA Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 2013A, 5.000%, 5/15/38 5/23 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2007A, 5.000%, 8/15/37 – AMBAC Insured 8/17 at 100.00 AA+ Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2011B: 5.000%, 10/15/35 No Opt. Call AA+ 5.000%, 10/15/41 10/21 at 100.00 AA+ Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2005, 5.000%, 1/01/20 – FGIC Insured No Opt. Call AA– Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Series 2013A, 5.000%, 6/01/38 6/21 at 100.00 AAA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Refunding Series 2012A, 5.000%, 10/01/32 No Opt. Call BBB+ Total Tax Obligation/Limited Transportation – 7.4% (4.9% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 1/20 at 100.00 AA+ Massachusetts Port Authority, Airport System Revenue Bonds, Series 2010A, 5.000%, 7/01/30 7/20 at 100.00 AA Massachusetts Port Authority, Revenue Bonds, Series 2012B, 5.000%, 7/01/33 7/22 at 100.00 AA Massachusetts Port Authority, Revenue Bonds, Series 2014A: 5.000%, 7/01/39 7/24 at 100.00 AA 5.000%, 7/01/44 7/24 at 100.00 AA Massachusetts Port Authority, Special Facilities Revenue Bonds, BOSFUEL Corporation, Series 2007, 5.000%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) 7/17 at 100.00 AA– Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 2001A, 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) 1/15 at 100.00 N/R Metropolitan Boston Transit Parking Corporation, Massachusetts, Systemwide Senior Lien Parking Revenue Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 A+ Total Transportation 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 13.1% (8.7% of Total Investments) (8) $ Ashland, Massachusetts, General Obligation Bonds, Series 2004, 5.250%, 5/15/23 (Pre-refunded 5/15/15) – AMBAC Insured 5/15 at 100.00 Aa2 (8) $ Boston, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 (Pre-refunded 1/01/15) 1/15 at 100.00 N/R (8) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 6.000%, 7/01/25 (Pre-refunded 7/01/15) 7/15 at 100.00 A– (8) Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2004, 5.000%, 5/01/26 (Pre-refunded 1/13/15) – AMBAC Insured 1/15 at 100.00 A– (8) Massachusetts Bay Transportation Authority, General Obligation Transportation System Bonds, Series 1991A, 7.000%, 3/01/21 (Pre-refunded 3/01/17) 3/17 at 100.00 N/R (8) 25 Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2006C, 5.000%, 7/01/26 (Pre-refunded 7/01/18) 7/18 at 100.00 AAA Massachusetts College Building Authority, Project Revenue Bonds, Series 2006A, 5.000%, 5/01/31 (Pre-refunded 5/01/16) – AMBAC Insured 5/16 at 100.00 Aa2 (8) Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy and Allied Health Sciences, Series 2005D, 5.000%, 7/01/27 (Pre-refunded 7/01/15) – AGC Insured 7/15 at 100.00 AA (8) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 1998A, 5.000%, 7/01/25 (Pre-refunded 7/01/21) – NPFG Insured 7/21 at 100.00 AA– (8) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Williams College, Series 2007L, 5.000%, 7/01/31 (Pre-refunded 7/01/16) 7/16 at 100.00 N/R (8) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 5.000%, 8/15/20 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 AA+ (8) Massachusetts State, General Obligation Bonds, Consolidated Loan, Series 2005A, 5.000%, 3/01/23 (Pre-refunded 3/01/15) – AGM Insured 3/15 at 100.00 Aaa Massachusetts State, General Obligation Bonds, Consolidated Loan, Series 2005C, 5.000%, 9/01/22 (Pre-refunded 9/01/15) 9/15 at 100.00 Aaa Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2005-11, 4.500%, 8/01/29 (Pre-refunded 8/01/15) 8/15 at 100.00 AAA Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 4.375%, 8/01/31 (Pre-refunded 8/01/16) 8/16 at 100.00 Aaa Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A, 5.000%, 8/01/31 (Pre-refunded 8/01/16) – AMBAC Insured 8/16 at 100.00 AA+ (8) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured (ETM) No Opt. Call A3 (8) Total U.S. Guaranteed Utilities – 4.2% (2.8% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AA Massachusetts Clean Energy Cooperative Corporation, Revenue Bonds, Massachusetts Municipal Lighting Plant Cooperative, Series 2013, 5.000%, 7/01/32 7/23 at 100.00 A1 Massachusetts Development Finance Agency, Resource Recovery Revenue Refunding Bonds, Covanta Energy Project, Series 2012B, 4.875%, 11/01/42 11/17 at 100.00 BB+ Total Utilities Nuveen Investments 27 NMT Nuveen Massachusetts Premium Income Municipal Fund Portfolio of Investments (continued) November 30, 2014 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 7.1% (4.7% of Total Investments) $ Boston Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Senior Lien Refunding Series 2010A, 5.000%, 11/01/30 11/19 at 100.00 AA+ $ Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Refunding Series 2014A, 5.000%, 7/01/29 7/24 at 100.00 A– Lynn Water and Sewer Commission, Massachusetts, General Revenue Bonds, Series 2003A, 5.000%, 12/01/32 – NPFG Insured 12/14 at 100.00 AA– 60 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2003-9, 5.000%, 8/01/22 2/15 at 100.00 AAA Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 4.375%, 8/01/31 8/16 at 100.00 AAA Massachusetts Water Pollution Abatement Trust, Revenue Bonds, MWRA Loan Program, Series 2002A, 5.250%, 8/01/20 2/15 at 100.00 AAA Massachusetts Water Resources Authority, General Revenue Bonds, Series 2002J, 5.250%, 8/01/19 – AGM Insured No Opt. Call AA+ Massachusetts Water Resources Authority, General Revenue Bonds, Series 2005A, 5.000%, 8/01/28 – NPFG Insured 8/17 at 100.00 AA+ Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A, 4.000%, 8/01/46 8/16 at 100.00 AA+ Springfield Water and Sewer Commission, Massachusetts, General Revenue Bonds, Refunding Series 2010B, 5.000%, 11/15/30 – AGC Insured 11/20 at 100.00 AA Springfield Water and Sewer Commission, Massachusetts, General Revenue Bonds, Series 2014A: 5.000%, 7/15/22 No Opt. Call AA– 5.000%, 7/15/23 No Opt. Call AA– Total Water and Sewer $ Total Long-Term Investments (cost $197,081,603) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (53.3)% (9) ) Other Assets Less Liabilities – 2.2% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. On September 1, 2013, the Fund’s Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security’s interest rate of accrual from 6.500% to 5.200%. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 35.3%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 28 Nuveen Investments Statement of Assets and Liabilities November 30, 2014 (Unaudited) Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Assets Long-term investments, at value (cost $317,810,650 and $197,081,603, respectively) $ $ Cash Receivable for interest Deferred offering costs Other assets Total assets Liabilities Floating rate obligations — Payable for: Common share dividends Interest 58 41 Investments purchased — Variable Rate MuniFund Term Preferred (“VMTP”) Shares, at liquidation value Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to common shares $ $ Common shares outstanding Net asset value (“NAV”) per common share outstanding $ $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ Authorized shares: Common Unlimited Unlimited Preferred Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 29 Statement of Operations Six Months Ended November 30, 2014 (Unaudited) Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Investment Income $ $ Expenses Management fees Shareholder servicing agent fees and expenses Interest expense and amortization of offering costs Custodian fees and expenses Trustees fees and expenses Professional fees Shareholder reporting expenses Stock exchange listing fees Investor relations expenses Other expenses Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to common shares from operations $ $ See accompanying notes to financial statements. 30 Nuveen Investments Statement of Changes in Net Assets (Unaudited) Connecticut Massachusetts Premium Income (NTC) Premium Income (NMT) Six Months Year Six Months Year Ended Ended Ended Ended 11/30/14 5/31/14 11/30/14 5/31/14 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of investments ) Net increase (decrease) in net assets applicable to common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) — ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the Reorganizations — — — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired ) ) — — Net increase (decrease) in net assets applicable to common shares from capital share transactions ) ) — Net increase (decrease) in net assets applicable to common shares ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 31 Statement of Cash Flows Six Months Ended November 30, 2014 (Unaudited) Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net Amortization of deferred offering costs (Increase) Decrease in: Receivable for interest ) ) Receivable for investments sold Other assets Increase (Decrease) in: Payable for interest ) ) Payable for investment purchased ) — Accrued management fees ) Accrued Trustees fees Accrued other expenses ) ) Net realized (gain) loss from investments ) ) Change in net unrealized (appreciation) depreciation of investments ) ) Taxes paid on undistributed capital gains ) — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Payments for) deferred offering costs — ) Increase (Decrease) in: Floating rate obligations — ) Payable for offering costs ) — MTP Shares, at liquidation value — ) VMTP Shares, at liquidation value — Cash distributions paid to common shareholders ) ) Cost of common shares repurchased and retired ) — Net cash provided by (used in) financing activities ) ) Net Increase (Decrease) in Cash ) ) Cash at the beginning period Cash at the end period $ $ Connecticut Massachusetts Premium Premium Income Income Supplemental Disclosure of Cash Flow Information (NTC ) (NMT ) Cash paid for interest (excluding amortization of offering costs) $ $ See accompanying notes to financial statements. 32 Nuveen Investments THIS PAGE INTENTIONALLY LEFT BLANK Nuveen Investments 33 Financial Highlights (Unaudited) Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Share- holders (a) Distributions from Accumulated Net Realized Gains to Auction Rate Preferred Share- holders (a) Total From Net Investment Income to Common Share- holders From Accum- ulated Net Realized Gains to Common Share- holders Total Discount From Common Shares Repur- chased and Retired Ending Common Share NAV Ending Market Value Connecticut Premium Income (NTC) Year Ended 5/31: 2015(f) $ — $ — $ $ ) $ — $ ) $ $ $ ) — — ) — * ) — * ) — — ) ) ) — — — ) ) ) — ) ) — ) — ) — ) — * ) — * ) — Massachusetts Premium Income (NMT) Year Ended 5/31: 2015(f) — — ) — ) — ) — — ) ) ) — ) — — ) ) ) — — — ) ) ) — ) ) — ) ) ) — ) — ) — ) — (a) The amounts shown are based on common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share NAV is the combination of changes in common share NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. 34 Nuveen Investments Ratios/Supplemental Data Ratios to Average Net Assets Total Returns Applicable to Common Shares(c) Ending Based Net on Based Assets Net Common on Applicable Investment Portfolio Share Market to Common Income Turnover NAV (b) Value (b) Shares (000 ) Expenses (d) (Loss ) Rate (e) % % $ %** %** 9 % ) 17 12 11 ) 9 5 ** ** 6 18 ) 10 12 ) 6 3 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to Auction Rate Preferred Shares (“ARPS”), MTP Shares and/or VMTP Shares, where applicable. (d) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares, VMTP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Note 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Variable Rate MuniFund Term Preferred Shares and Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities, respectively, as follows: Connecticut Premium Income (NTC) Year Ended 5/31: 2015(f) %** Massachusetts Premium Income (NMT) Year Ended 5/31: 2015(f) %** (e) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. (f) For the six months ended November 30, 2014. * Rounds to less than $0.01 per share. ** Annualized. See accompanying notes to financial statements. Nuveen Investments 35 Financial Highlights (Unaudited) (continued) ARPS at the End of Period MTP Shares at the End of Period (a) VMTP Shares at the End of Period ARPS and MTP Shares at the End of Period Asset Aggregate Asset Aggregate Asset Aggregate Asset Coverage Amount Coverage Amount Coverage Amount Coverage Per $1 Outstanding Per $25,000 Outstanding Per $10 Outstanding Per $100,000 Liquidation ) Share ) Share ) Share Preference Connecticut Premium Income (NTC) Year Ended 5/31: 2015(c) $ — $ — $ — $ — $ $ $ — Massachusetts Premium Income (NMT) Year Ended 5/31: 2015(c) — (a) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: (c) Connecticut Premium Income (NTC) Series 2015 (NTC PRC) Value Ending Market Value per Share $ — $ — $ Average Market Value per Share — ΩΩ ^ Series 2016 (NTC PRD) Ending Market Value per Share — — — Average Market Value per Share — ΩΩ ^^^ — Series 2015 (NTC PRE) (b) Ending Market Value per Share — Average Market Value per Share — ΩΩ Ω — — — Series 2015-1 (NTC PRF) (b) Ending Market Value per Share — Average Market Value per Share — ΩΩ Ω — — — Series 2015-1 (NTC PRG) (b) Ending Market Value per Share — Average Market Value per Share — ΩΩ Ω — — — Massachusetts Premium Income (NMT) Series 2015 (NMT PRC) Ending Market Value per Share — Average Market Value per Share ΩΩΩ ^^ Series 2016 (NMT PRD) Ending Market Value per Share — — Average Market Value per Share ΩΩΩ ^^^^ — Series 2015 (NMT PRE) (b) Ending Market Value per Share — Average Market Value per Share △ △△ Series 2015-1 (NMT PRF) (b) Ending Market Value per Share — Average Market Value per Share △ △△△ (b) MTP Shares issued in connection with the reorganizations. (c) For the six months ended November 30, 2014. ^ For the period January 19, 2010 (first issuance date of shares) through May 31, 2010. ^^ For the period January 21, 2010 (first issuance date of shares) through May 31, 2010. ^^^ For the period December 15, 2010 (first issuance date of shares) through May 31, 2011. ^^^^ For the period January 20, 2011 (first issuance date of shares) through May 31, 2011. Ω For the period July 9, 2012 (effective date of the reorganizations) through May 31, 2013. ΩΩ For the period June 1, 2013 through March 3, 2014. ΩΩΩ For the period June 1, 2014 through July 11, 2014. △ For the period June 9, 2014 (effective date of the reorganizations) through July 11, 2014. △△ For the period March 23, 2010 (first issuance date of shares) through May 31, 2010. △△△ For the period February 9, 2010 (first issuance date of shares) through May 31, 2010. 36 Nuveen Investments Notes to Financial Statements (Unaudited) 1. General Information and Significant Accounting Policies General Information Fund Information The state funds covered in this report and their corresponding New York Stock Exchange (“NYSE”) symbols are as follows (each a “Fund” and collectively, the “Funds”): • Nuveen Connecticut Premium Income Municipal Fund (NTC) (“Connecticut Premium Income (NTC)”) • Nuveen Massachusetts Premium Income Municipal Fund (NMT) (“Massachusetts Premium Income (NMT)”) The Funds are registered under the Investment Company Act of 1940, as amended, as diversified closed-end registered investment companies. Connecticut Premium Income (NTC) and Massachusetts Premium Income (NMT) were organized as Massachusetts business trusts on January 12, 1993. Investment Adviser The Funds’ investment adviser is Nuveen Fund Advisors, LLC (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”). The Adviser is responsible for each Fund’s overall investment strategy and asset allocation decisions. The Adviser has entered into sub-advisory agreements with Nuveen Asset Management, LLC (the “Sub-Adviser”), a subsidiary of the Adviser, under which the Sub-Adviser manages the investment portfolios of the Funds. Purchase and Sale Agreement On October 1, 2014, TIAA-CREF, a national financial services organization, completed its previously announced acquisition of Nuveen, the parent company of the Adviser. The transaction has not resulted in any change in the portfolio management of the Funds or in the Funds’ investment objectives or policies. Because the consummation of the acquisition resulted in the “assignment” (as defined in the Investment Company Act of 1940) and automatic termination of the Funds’ investment management agreements and investment sub-advisory agreements, Fund shareholders were asked to approve new investment management agreements with the Adviser and new investment sub-advisory agreements with each Fund’s Sub-Adviser. These new agreements were approved by shareholders of each of the Funds, and went into effect on October 1, 2014. The terms of the new agreements, including the fees payable to each Fund’s Adviser and Sub-Adviser, are substantially identical to those of the investment management agreements and investment sub-advisory agreements in place immediately prior to the closing. Investment Objectives and Principal Investment Strategies Each Fund seeks to provide current income exempt from both regular federal and designated state income taxes by investing primarily in a portfolio of municipal obligations issued by state and local government authorities within a single state or certain U.S. territories. Fund Reorganizations Effective prior to the opening of business on June 9, 2014, certain Massachusetts Funds were reorganized into one, larger-state Fund included in this report (the “Reorganizations”) as follows: Target Funds Acquiring Fund Nuveen Massachusetts Dividend Advantage Municipal Fund (NMB) Massachusetts Premium Income (NMT) (“Massachusetts Dividend Advantage (NMB)”) Nuveen Massachusetts AMT-Free Municipal Income Fund (NGX) (“Massachusetts AMT-Free Income (NGX)”) Upon the closing of the Reorganization, the Target Funds transfered their assets to the Acquiring Fund in exchange for common and preferred shares of the Acquiring Fund and the assumption by the Acquiring Fund of the liabilities of the Target Funds. The Target Funds were then liquidated, dissolved and terminated in accordance with their Declaration of Trust. Shareholders of the Target Funds became shareholders of the Acquiring Fund. Holders of common shares of the Target Funds received newly issued common shares of the Acquiring Fund, the aggregate net asset value (“NAV”) of which was equal to the aggregate NAV of the common shares of the Target Funds held immediately prior to the Reorganizations (including for this Nuveen Investments 37 Notes to Financial Statements (Unaudited) (continued) purpose fractional Acquiring Fund shares to which shareholders would be entitled). Holders of preferred shares of the Target Funds received on a one-for-one basis newly issued preferred shares of the Acquiring Fund, in exchange for preferred shares of the Target Funds held immediately prior to the Reorganizations. Details of the Massachusetts Funds’ Reorganizations are further described in Note 8 – Fund Reorganizations. Significant Accounting Policies Each Fund is an investment company and follows accounting and reporting guidance under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 946 “Financial Services – Investment Company.” The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from investment transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to earmark securities in the Funds’ portfolios with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. As of November 30, 2014, the Funds’ outstanding when-issued/delayed delivery purchase commitments were as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Outstanding when-issued/delayed delivery purchase commitments $ $ — Investment Income Investment income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. If a refund is received for workout expenditures paid in a prior reporting period, such amounts will be recognized as “Legal fee refund” on the Statement of Operations. Dividends and Distributions to Common Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to common shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. MuniFund Term Preferred Shares During the current fiscal period, Massachusetts Premium Income (NMT) had issued and outstanding MuniFund Term Preferred (“MTP”) Shares, with a $10 liquidation value per share. The Fund’s MTP Shares were issued in one or more Series and trade on the NYSE. On July 11, 2014, Massachusetts Premium Income (NMT) redeemed all of its outstanding Series 2015 and Series 2hares. The Fund’s MTP Shares were redeemed at their $10.00 liquidation value per share, plus dividend amounts owed, using proceeds from its issuance of Variable Rate MuniFund Term Preferred (“VMTP”) Shares (as described below in Variable Rate MuniFund Term Preferred Shares). The average liquidation value of MTP Shares outstanding for the Fund during the six months ended November 30, 2014, were as follows: Massachusetts Premium Income (NMT )* Average liquidation value of MTP Shares outstanding $ * For the period June 1, 2014 through July 11, 2014. For financial reporting purposes, the liquidation value of MTP Shares is recorded as a liability and recognized as “MuniFund Term Preferred (“MTP”) Shares, at liquidation value” on the Statement of Assets and Liabilities. Dividends on MTP shares, which are recognized as interest expense for financial reporting purposes, are paid monthly at a fixed annual rate, subject to adjustments in certain circumstances. Unpaid dividends on MTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends accrued on MTP Shares are 38 Nuveen Investments recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Funds in connection with their offerings of MTP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as a component of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. In conjunction with Massachusetts Premium Income’s (NMT) redemption of MTP Shares, the remaining deferred offering costs of $258,499 were fully expensed during the current fiscal period, as the redemption was deemed an extinguishment of debt. Variable Rate MuniFund Term Preferred Shares The following Funds have issued and outstanding VMTP Shares, with a $100,000 liquidation value per share. VMTP Shares are issued via private placement and are not publicly available. As of November 30, 2014, VMTP Shares outstanding, at liquidation value, for the Funds were as follows: Shares Outstanding at Shares $100,000 Per Share Fund Series Outstanding Liquidation Value Connecticut Premium Income (NTC) $ Massachusetts Premium Income (NMT) $ Each Fund is obligated to redeem its VMTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. VMTP Shares are subject to optional and mandatory redemption in certain circumstances. The VMTP Shares are subject to redemption at the option of the Fund (“Optional Redemption Date”), subject to payment of premium for approximately one year following the date of issuance (“Premium Expiration Date”), and at par thereafter. The Fund may be obligated to redeem certain of the VMTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for each Fund’s series of VMTP Shares are as follows: Term Optional Premium Fund Series Redemption Date Redemption Date Expiration Date Connecticut Premium Income (NTC) March 1, 2017 March 1, 2015 February 28, 2015 Massachusetts Premium Income (NMT) August 1, 2017 July 1, 2015 June 30, 2015 The average liquidation value of VMTP Shares outstanding and annualized dividend rate for each Fund during the six months ended November 30, 2014, were as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT )* Average liquidation value of VMTP Shares outstanding $ $ Annualized dividend rate % % * For the period July 1, 2014 (first issuance date of shares) through November 30, 2014. VMTP Shares generally do not trade, and market quotations are generally not available. VMTP Shares are short-term or short/intermediate-term instruments that pay a variable dividend rate tied to a short-term index, plus an additional fixed “spread” amount established at the time of issuance. The fair value of VMTP Shares is expected to be approximately their liquidation par value so long as the fixed “spread” on the VMTP Shares remains roughly in line with the “spread” rates being demanded by investors on instruments having similar terms in the current market environment. In present market conditions, the Funds’ Adviser has determined that fair value of VMTP Shares is their liquidation value, but their fair value could vary if market conditions change materially. For financial reporting purposes, the liquidation value of VMTP Shares is recorded as a liability and recognized as “Variable Rate MuniFund Term Preferred (“VMTP”) Shares, at liquidation value” on the Statement of Assets and Liabilities. Dividends on the VMTP shares (which are treated as interest payments for financial reporting purposes) are set weekly. Unpaid dividends on VMTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities, when applicable. Dividends accrued on VMTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Costs incurred by the Funds in connection with each Fund’s offering of VMTP Shares were recorded as a deferred charge, which are amortized over the life of the shares and are recognized as components of “Deferred offering costs” on the Statement of Assets and Liabilities and “Interest expense and amortization of offering costs” on the Statement of Operations. Massachusetts Premium Income (NMT) incurred offering costs of $110,000 in connection with its issuance of Series 2hares. Nuveen Investments 39 Notes to Financial Statements (Unaudited) (continued) Indemnifications Under the Funds’ organizational documents, their officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Netting Agreements In the ordinary course of business, the Funds may enter into transactions subject to enforceable International Swaps and Derivative Association, Inc. (“ISDA”) master agreements or other similar arrangements (“netting agreements”). Generally, the right to offset in netting agreements allows each Fund to offset any exposure to a specific counterparty with any collateral received or delivered to that counterparty based on the terms of the agreements. Generally, each Fund manages its cash collateral and securities collateral on a counterparty basis. The Funds’ investments subject to netting agreements as of the end of the reporting period, if any, are further described in Note 3 – Portfolio Securities and Investments in Derviatives. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets applicable to common shares from operations during the reporting period. Actual results may differ from those estimates. 2. Investment Valuation and Fair Value Measurements The fair valuation input levels as described below are for fair value measurement purposes. Investment Valuation Prices of fixed income securities are provided by a pricing service approved by the Funds’ Board of Trustees (the “Board”). The pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer or market activity, provided by the Adviser. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Board or its appointee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s NAV (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Board or its appointee. Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market 40 Nuveen Investments participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are adjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of each Fund’s fair value measurements as of the end of the reporting period: Connecticut Premium Income (NTC) Level 1 Level 2 Level 3 ** Total Long-Term Investments*: Municipal Bonds $ — $ $ — $ Massachusetts Premium Income (NMT) Long-Term Investments*: Municipal Bonds $ — $ $ $ * Refer to the Fund’s Portfolio of Investments for industry classifications. ** Refer to the Funds’ Portfolio of Investments for breakdown of these securities classified as Level 3. The Board is responsible for the valuation process and has appointed the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board, is responsible for making fair value determinations, evaluating the effectiveness of the Funds’ pricing policies and reporting to the Board. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the Funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making a fair value determination, based on the facts and circumstances specific to the portfolio instrument. Fair value determinations generally will be derived as follows, using public or private market information: (i) If available, fair value determinations shall be derived by extrapolating from recent transactions or quoted prices for identical or comparable securities. (ii) If such information is not available, an analytical valuation methodology may be used based on other available information including, but not limited to: analyst appraisals, research reports, corporate action information, issuer financial statements and shelf registration statements. Such analytical valuation methodologies may include, but are not limited to: multiple of earnings, discount from market value of a similar freely-traded security, discounted cash flow analysis, book value or a multiple thereof, risk premium/yield analysis, yield to maturity and/or fundamental investment analysis. The purchase price of a portfolio instrument will be used to fair value the instrument only if no other valuation methodology is available or deemed appropriate, and it is determined that the purchase price fairly reflects the instrument’s current value. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board. 3. Portfolio Securities and Investments in Derivatives Portfolio Securities Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the Nuveen Investments 41 Notes to Financial Statements (Unaudited) (continued) underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” The Fund’s Statement of Assets and Liabilities shows only the inverse floaters and not the underlying bonds as an asset, and does not reflect the short-term floating rate certificates as liabilities. Also, the Fund reflects in “Investment Income” only the net amount of earnings on its inverse floater investment (net of the interest paid to the holders of the short-term floating rate certificates and the expenses of the trust), and does not show the amount of that interest paid as an interest expense on the Statement of Operations. An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust, at their liquidation value, as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and recognizes the related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. The average floating rate obligations outstanding and average annual interest rate and fees related to self-deposited inverse floaters during the six months ended November 30, 2014, were as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Average floating rate obligations outstanding $ $ Average annual interest rate and fees % % As of November 30, 2014, the total amount of floating rate obligations issued by each Fund’s self-deposited inverse floaters and externally-deposited inverse floaters was as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Floating rate obligations: self-deposited inverse floaters $ $ — Floating rate obligations: externally-deposited inverse floaters Total $ $ Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements are referred to herein as “Recourse Trusts”), with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is denoted as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. As of November 30, 2014, each Fund’s maximum exposure to the floating rate obligations issued by externally-deposited Recourse Trusts was as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Maximum exposure to Recourse Trusts $ $ Zero Coupon Securities A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is 42 Nuveen Investments effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Investments in Derivatives Each Fund is authorized to invest in certain derivative instruments, such as futures, options and swap contracts. Each Fund limits its investments in futures, options on futures and swap contracts to the extent necessary for the Adviser to claim the exclusion from registration by the Commodity Futures Trading Commission as a commodity pool operator with respect to the Fund. The Funds record derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Funds’ investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. Although the Funds are authorized to invest in derivative instruments and may do so in the future, they did not make any such investments during the six months ended November 30, 2014. Market and Counterparty Credit Risk In the normal course of business each Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose each Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of each Fund’s exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Each Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of each Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when each Fund has an unrealized loss, the Funds have instructed the custodian to pledge assets of the Funds as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the pre-determined threshold amount. 4. Fund Shares Common Shares Transactions in common shares for the six months ended November 30, 2014 and the fiscal year ended May 31, 2014 were as follows: Connecticut Massachusetts Premium Income (NTC) Premium Income (NMT) Six Months Year Six Months Year Ended Ended Ended Ended 11/30/14 5/31/14 11/30/14 5/31/14 Common shares: Issued in the reorganizations — — — Issued to shareholders due to reinvestment of distributions — Repurchased and retired ) ) — — Weighted average common share: Price per share repurchased and retired $ $ — — Discount per share repurchased and retired % % — — Preferred Shares Transactions in preferred shares for the Funds during the six months ended November 30, 2014 and fiscal year ended May 31, 2014, where applicable, are noted in the following tables. Transactions in MTP Shares for the Funds were as follows: Six Months Ended November 30, 2014 NYSE Massachusetts Premium Income (NMT) Series Ticker Shares Amount MTP Shares issued in connection with reorganizations: NMT PRE $ 2015-1 NMT PRF MTP Shares redeemed: NMT PRC ) ) NMT PRD ) ) 2015-1 NMT PRE ) ) 2015-1 NMT PRF ) ) Net increase (decrease) ) $ ) Nuveen Investments 43 Notes to Financial Statements (Unaudited) (continued) Year Ended May 31, 2014 NYSE Connecticut Premium Income (NTC) Series Ticker Shares Amount MTP Shares redeemed: NTC PRC ) $ ) NTC PRD ) ) NTC PRE ) ) 2015-1 NTC PRF ) ) 2015-1 NTC PRG ) ) Total ) $ ) Transactions in VMTP Shares for the Funds were as follows: Six Months Ended November 30, 2014 Massachusetts Premium Income (NMT) Series Shares Amount VMTP Shares issued $ Year Ended May 31, 2014 Connecticut Premium Income (NTC) Series Shares Amount VMTP Shares issued $ 5. Investment Transactions Long-term purchases and sales (including maturities) during the six months ended November 30, 2014, were as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Purchases $ $ Sales and maturities 6. Income Tax Information Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal and designated state income taxes, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts as detailed below. Temporary differences do not require reclassification. Temporary and permanent differences do not impact the NAVs of the Funds. As of November 30, 2014, the cost and unrealized appreciation (depreciation) of investments, as determined on a federal income tax basis, were as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Cost of investments $ $ Gross unrealized: Appreciation $ $ Depreciation ) ) Net unrealized appreciation (depreciation) of investments $ $ 44 Nuveen Investments Permanent differences, primarily due to federal taxes paid, nondeductible offering costs, distribution reclasses and nondeductible reorganization expenses resulted in reclassifications among the Funds’ components of common share net assets as of May 31, 2014, the Funds’ last tax year end, as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Paid-in surplus $ ) $ ) Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) The tax components of undistributed net tax-exempt income, net ordinary income and net long-term capital gains as of May 31, 2014, the Funds’ last tax year end, were as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Undistributed net tax-exempt income1 $ $ Undistributed net ordinary income2 — — Undistributed net long-term capital gains — — 1 Undistributed net tax-exempt income (on a tax basis) has not been reduced for the dividend declared on May 1, 2014, paid on June 2, 2014. 2 Net ordinary income consists of taxable market discount income and net short-term capital gains, if any. The tax character of distributions paid during the Funds’ last tax year ended May 31, 2014, was designated for purposes of the dividends paid deduction as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Distributions from net tax-exempt income $ $ Distributions from net ordinary income2 Distributions from net long-term capital gains 2 Net ordinary income consists of taxable market discount income and net short-term capital gains, if any. As of May 31, 2014, the Funds’ last tax year end, the Funds had unused capital loss carryforwards available for federal income tax purposes to be applied against future capital gains, if any. If not applied, the carryforwards will expire as shown in the following table. The losses not subject to expiration will be utilized first by a Fund. Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Expiration: May 31, 2017 $ — $ — May 31, 2018 — — May 31, 2019 — — Not subject to expiration Total $ $ The Funds have elected to defer late-year losses in accordance with federal income tax rules. These losses are treated as having arisen on the first day of the current fiscal year. The Funds have elected to defer losses as follows: Connecticut Massachusetts Premium Premium Income Income (NTC ) (NMT ) Post-October capital losses3 $ $ Late-year ordinary losses4 — — 3 Capital losses incurred from November 1, 2013 through May 31, 2014, the Funds’ last tax year end. 4 Ordinary losses incurred from January 1, 2014 through May 31, 2014, and specified losses incurred from November 1, 2013 through May 31, 2014. Nuveen Investments 45 Notes to Financial Statements (Unaudited) (continued) 7. Management Fees and Other Transactions with Affiliates Each Fund’s management fee compensates the Adviser for overall investment advisory and administrative services and general office facilities. The Sub-Adviser is compensated for its services to the Funds from the management fees paid to the Adviser. Each Fund’s management fee consists of two components – a fund-level fee, based only on the amount of assets within the Fund, and a complex-level fee, based on the aggregate amount of all eligible fund assets managed by the Adviser. This pricing structure enables Fund shareholders to benefit from growth in the assets within their respective Fund as well as from growth in the amount of complex-wide assets managed by the Adviser. The annual fund-level fee for each Fund, payable monthly, is calculated according to the following schedule: Connecticut Premium Income (NTC) Massachusetts Premium Income (NMT) Average Daily Managed Assets* Fund-Level Fee Rate For the first $125 million % For the next $125 million For the next $250 million For the next $500 million For the next $1 billion For the next $3 billion For managed assets over $5 billion The annual complex-level fee for each Fund, payable monthly, is calculated according to the following schedule: Complex-Level Managed Asset Breakpoint Level* Effective Rate at Breakpoint Level $55 billion % $56 billion $57 billion $60 billion $63 billion $66 billion $71 billion $76 billion $80 billion $91 billion $125 billion $200 billion $250 billion $300 billion * For the fund-level and complex-level fees, managed assets include closed-end fund assets managed by the Adviser that are attributable to certain types of leverage. For these purposes, leverage includes the funds’ use of preferred stock and borrowings and certain investments in the residual interest certificates (also called inverse floating rate securities) in tender option bond (TOB) trusts, including the portion of assets held by a TOB trust that has been effectively financed by the trust’s issuance of floating rate securities, subject to an agreement by the Adviser as to certain funds to limit the amount of such assets for determining managed assets in certain circumstances. The complex-level fee is calculated based upon the aggregate daily managed assets of all Nuveen funds that constitute “eligible assets.” Eligible assets do not include assets attributable to investments in other Nuveen funds or assets in excess of $2 billion added to the Nuveen fund complex in connection with the Adviser’s assumption of the management of the former First American Funds effective January 1, 2011. As of November 30, 2014, the complex-level fee rate for each of these Funds was 0.1639%. The Funds pay no compensation directly to those of its trustees who are affiliated with the Adviser or to its officers, all of whom receive remuneration for their services to the Funds from the Adviser or its affiliates. The Board has adopted a deferred compensation plan for independent trustees that enables trustees to elect to defer receipt of all or a portion of the annual compensation they are entitled to receive from certain Nuveen-advised funds. Under the plan, deferred amounts are treated as though equal dollar amounts had been invested in shares of select Nuveen-advised funds. 8. Fund Reorganizations The Reorganizations were structured to qualify as tax-free reorganizations under the Internal Revenue Code for federal income tax purposes, and the Target Funds’ shareholders will recognize no gain or loss for federal income tax purposes as a result. Prior to the closing of each of the Reorganizations, the Target Funds distributed all of their net investment income and capital gains, if any. Such a distribution may be taxable to the Target Funds’ shareholders for federal income tax purposes. 46 Nuveen Investments Investments The cost, fair value and net unrealized appreciation (depreciation) of the investments of the Target Funds as of the date of the Reorganizations, were as follows: Massachusetts Massachusetts Dividend AMT-Free Advantage Income (NMB ) (NGX ) Cost of investments $ $ Fair value of investments Net unrealized appreciation (depreciation) of investments For financial reporting purposes, assets received and shares issued by the Acquiring Fund were recorded at fair value; however, the cost basis of the investments received from the Target Funds were carried forward to align ongoing reporting of the Acquiring Funds’ realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. Common Shares For accounting and performance reporting purposes, the Acquiring Fund is the survivor. The shares outstanding, net assets and NAV per common share outstanding immediately prior to and after the Reorganizations are as follows: Massachusetts Massachusetts Dividend AMT-Free Advantage Income Target Funds – Prior to Reorganizations (NMB ) (NGX ) Common shares outstanding Net assets applicable to common shares $ $ NAV per common share outstanding $ $ Massachusetts Premium Income Acquiring Fund – Prior to Reorganizations (NMT ) Common shares outstanding Net assets applicable to common shares $ NAV per common share outstanding $ Massachusetts Premium Income Acquiring Fund – Post Reorganizations (NMT ) Common shares outstanding Net assets applicable to common shares $ NAV per common share outstanding $ Preferred Shares In connection with each Reorganization, holders of MTP Shares of the Target Funds received on a one-for-one basis newly issued MTP Shares of the Acquiring Fund, in exchange for MTP Shares of the Target Funds held immediately prior to the Reorganizations. Prior to the closing of the Reorganizations, details of the Target Funds’ outstanding MTP Shares were as follows: Shares Outstanding Annual NYSE Shares at $10 Per Share Dividend Target Funds Series Ticker Outstanding Liquidation Value Rate Massachusetts Dividend Advantage (NMB) NMB PRC $ % Massachusetts AMT-Free Income (NGX) NGX PRC $ % Nuveen Investments 47 Notes to Financial Statements (Unaudited) (continued) Details of the Acquiring Fund’s MTP Shares issued in connection with the Reorganizations were as follows: Shares Outstanding Annual NYSE Shares at $10 Per Share Dividend Acquiring Fund Series Ticker Outstanding Liquidation Value Rate Massachusetts Premium Income (NMT) NMT PRE $ % 2015-1 NMT PRF $ % Pro Forma Results of Operations The beginning of the Target Funds’ current fiscal period was June 1, 2014. Assuming the Reorganizations had been completed on June 1, 2014, the beginning of the Acquiring Funds’ current fiscal period, the pro forma results of operations for the six months ended November 30, 2014, are as follows: Massachusetts Premium Income Acquiring Fund – Pro Forma Results of Operations (NMT ) Net investment income (loss) $ Net realized and unrealized gains (losses) ) Change in net assets resulting from operations ) Because the combined investment portfolios for each Reorganization have been managed as a single integrated portfolio since each Reorganization was completed, it is not practicable to separate the amounts of revenue and earnings of the Target Funds that have been included in the Statement of Operations for the Acquiring Fund since the Reorganizations were consummated. Cost and Expenses In connection with the Reorganizations, the Acquiring Fund incurred certain associated costs and expenses. Such amounts were included as components of “Accrued other expenses” on the Statement of Assets and Liabilities. 48 Nuveen Investments Additional Fund Information Board of Trustees William Adams IV* Robert P. Bremner** Jack B. Evans William C. Hunter David J. Kundert John K. Nelson William J. Schneider Thomas S. Schreier, Jr.* Judith M. Stockdale Carole E. Stone Virginia L. Stringer Terence J. Toth *Interested Board Member. ** Retired from the Funds’ Board of Trustees effective December 31, 2014. Fund Manager Custodian Legal Counsel Independent Registered Transfer Agent and Nuveen Fund Advisors, LLC State Street Bank Chapman and Cutler LLP Public Accounting Firm*** Shareholder Services 333 West Wacker Drive & Trust Company Chicago, IL 60603 KPMG LLP State Street Bank Chicago, IL 60606 Boston, MA 02111 Chicago, IL 60601 & Trust Company Nuveen Funds P.O. Box 43071 Providence, RI 02940-3071 (800) 257-8787 ***
